Robinson, President,

(dissenting):

Deeming the opinion of the majority to be at variance with Avell settled important principles, I dissent, and present the following as my view of the case.
TIerold, owning a s,urvey of land estimated to contain six hundred acres, conveyed therefrom a tract to Wilson, a tract to Sargent, and two tracts to Byrne. All this was back in the seventies. The original survey was a parallelogram in shape. All agree upon its location. Its corners are established. Near the middle of the parallelogram the Wilson tract of one hundred acres was surveyed out. Adjoining the Wilson tract on the west the Sargent tract of one hundred and twenty-five acres was laid off. A portion of the original survey ivas thus left to the east of the Wilson tract and another portion to the west of both the Wilson and Sargent tracts. That to the east of the Wilson tract embraced four hundred acres; that to the we'st of the Wilson and Sargent *549tracts embraced one hundred and fifty acres. These remaining tracts were conveyed to Byrne by a single deed. In 1910 the commissioner of school lands instituted this suit to sell for the benefit of the school fund a strip extending from one end of the parallelogram to the other, lying along the southern line thereof,' as having been forfeited in the name of Herold for non-entry. The theory of the suit is that the deeds to Wilson, Sargent, and Byrne did not embrace this strip, that title thereto remained in Herold, and that by reason of his failure to keep the same entered for taxation, it became forfeited to the State, though taxes were always paid on the Wilson, Sargent and Byrne tracts. A decree in the cause finds the strip forfeited and directs that the same be sold unless Herold redeems it. The decree is based on a áurvey which finds the strip to contain 159-3/8 acres. Emery and others, successors to Byrne in title, contested the right of the State to sell this strip as forfeited or the right of Herold to redeem it. They insisted that the Wilson, Sargent, and Byrne tracts which were surveyed out of the parallelogram all bordered on its southern boundary line and were so shaped as exactly to cover the original survey of six,hundred acres. In other words, they claimed that the deeds to Wilson, Sargent, and Byrne left in Herold no title to any part of the original purvey. But, as we have seen, these contentions were overruled by the decree. Emery and others have, therefore, appealed.
It seems clear from the Wilson and Sargent deeds, viewed with the Duffy map upon which the decree is based, that the draftsman of those deeds believed he was making the southern line of the original survey to be the southern boundary of the'" tracts conveyed to Wilson and Sargent. The Wilson deed defines the southern boundary line of the tract conveyed thereby as running from “a large chestnut on top of the divide between Buffalo and Strange Creek and corner to E. Sergants land, on a line of said Herold’s 600 acres” to “a red oak near Cherry Run on the east side and on a line of whole tract.” The Sargent deed defines the southern boundary line of the tract conveyed by it as running from “pointers on a line of the original survey and with the same” to “a large chestnut on said ridge”. This chestnut is plainly the same that is *550mentioned in the Wilson deed. It is a corner between the two tracts of land. So the southern boundary of these two tracts was supposed to border on the southern line of the original survey. The timber called for as fixed monuments is described in the deeds as being on that line. Doubtless the draftsman believed it was. But the survey made in this case, and testimony in relation to the actual location of the chestnut and red oak, show these trees to be about forty rods north of the southern boundary line of the original survey. The chestnut and the red oak have been proved to be at the footsteps of the surveyor. These two trees, out in the middle of the southern part of the original survey, have been made the guiding points in clipping off from the original parallelogram the long strip extending from end to end, about forty rods wide, which-has been decreed to be forfeited as the property of Iierold. Not a word has been introduced by way of evidence to show that ‘the witnesses were mistaken about the trees designated on the map being the ones meant by the deeds. If a chestnut and a red oak answering the description in the deeds can be found on the southern line of the original survey, it has not been made to appear.
The case is presented and argued as though we were called upon to say whether the whole of the strip was omitted in the three conveyances to Wilson, Sargent, and Byrne — whether title to all of it remained in Iierold. But so far as portions of the strip may or may not be parts of the Wilson and Sargent lands, we are not called to decide. No parties as claimants of the Wilson and Sargent tracts have been brought into this suit or have appeared therein. Emery and others, successors to Byrne in title, have no interest in any part of the strip which would be in the Wilson and Sargent tracts, if the southern line of the original survey is their true southern line. So delineation of the Wilson and Sargent corners is only necessary because it is submitted that the description in the Byrne deed may be corrected or controlled by them. It is the Byrne tracts that belong to appellants and about which they may litigate in the cause. They were the only litigants below, as against the State and Iierold. They plainly have no right to litigate any question about that which does not belong to them. They claim no interest through the *551Wilson and Sargent titles. Only as far as any of the tracts conveyed to Byrne has been affected by the decree, may they appeal. Whether in the Wilson and Sargent deeds the true southern boundary is the line indicated by the trees called for therein, or is the southern line of the original survey mentioned therein, may not be decided in the absence of those in interest. j
Appellants say that it is evident that Herold, by the deeds', to Wilson, Sargent, and Byrne, intended so to lay off and. convey the tracts that they would exactly fit each other, and’ all taken together be simply the original parallelogram. If' that was the intention, Herold failed to express it by the’ deeds. The particular tract should be located by the description in the deed conveying it. The intention of the grantor must be gathered from the language of his deed, not by outside speculation or surmises arising years after the date of the deed. It is true that if we could ignore all of the established monuments called for in the deeds but those which conform to the original parallelogram, and except as to the latter be governed by the degree courses, we could make the three tracts exactly fit into and consume the original parallelogram. In other words, if we could ignore some of the fixed monuments established by evidence as ones called for in the deeds, and depend in their stead on degree courses leading from other fixed monuments called for and not ignored, we could make the Wilson, Sargent, and Byrne tracts to be exactly the original parallelogram. Yet we can not do this, if for the intention of the.parties we look to specifically mentioned monuments the location of which are known. From presumption and other things outside of the deeds it might be said that Herold did not intend to leave a part of the original survey unconveyed or to run over in his conveyance on land outside of it and not owned by him. But the descriptions in the deeds do not show that — construed as they must be by that in them which is most certain in preference to anything in them less certain — construed by the settled rule that course and distance must give way to fixed monuments. The Wilson deed, even if it fixes the tract to the southern line of the original survey, carries the tract at the other end to monuments located beyond the bounds of' the *552original survey. The Sargent deed omits land to the south, unless we ignore a fixed monument, and give more force to the call which mistakenly designates that monument to be on the southern line of the original survey. The Byrne deed, in describing the four hundred acres, ties the tract by fixed monuments so that a triangular piece of the original survey is left unconveyed at the south, and a similar piece outside the original survey is taken in at the north. The Byrne deed, in describing by fixed monuments the other tract of one hundred and fifty acres, takes in at the north land outside the original survey, and may omit some therein at the south.
The Byrne deed embracing the two tracts speaks for itself. Its specific calls for monuments do not conflict with calls for any line of the original survey. It does not say that the Byrne tracts must evenly fit the original parallelogram. For, nowhere does it call for a line of the original survey. Unless we change its calls for monuments, wo must take it as expressing the intention of the parties to lay out the land to border on those monuments. The deed as it is, plainly expresses intention to convey the land by the monuments mentioned. If a mistake was made in so describing the land to be conveyed, the deed does not tell us so. "Where does the deed locate the land? That is the only question before us. This is not a suit to reform a deed for mistake. “Under cover of construction a court cannot reform a written contract to make it express the real intention of the parties, which by mistake is not expressed in the words thereof.” 2 Page on Contracts, sec. 1130. "We have no right to say that the parties did not intend that which the deed without doubt says they did intend. There is no ambiguity in the calls for particular monuments. "We are not dealing with a description of land so conflicting or inconsistent in itself that we find a mistaken call. “If there is anything equivocal in the language of the grant, the courts declare its interpretation. But if the parties have used plain and explicit language — if they have fixed a boundary which no man can mistake — courts have nothing to say about it; construction in that case has no office to perform, and the law makes no intendment.” Tyler on Boundaries, T27.
Now, the Byrne deed, in describing the four hundred acres, *553calls for a beginning at “a sugar on a rich, hill side and corner to said Wilsons 100 acres”. This sugar is proved to be there. True, it is outside of the original survey, forty rods to the north, but from the evidence it is nevertheless the sugar intended. Right here it is said that Wilson’s tract does not extend that far north, But by his deed it does. By Wilson’s deed the sugar was a corner to his one hundred acres, as the Byrne deed says it is. A call in Wilson’s deed is for this same sugar, without reference to its being on the northern line of the original survey. If we were construing the Wilson deed, and were to extend it to the southern line of the original survey, since it calls for monuments to be there though they are not, we could not make it conform to the northern line of the original survey, which it does not mention. Gan we say that Herold did not intend that the Byrne four hundred acres should not begin at the sugar on a rich hill side ? He plainly says that the survey of the tract begins there. Nothing in the deed says the contrary. By what rule can we say otherwise ? Shall we say otherwise, simply because Herold may not have owned the land on which the tree stood? If so, then where shall we begin? Down at the northern line of the original survey ? If so, at what point ? The deed says nothing about any such a beginning.
Then, from the beginning corner of the’ Byrne four hundred acres, the sugar on a rich hill side, the call is for a red oak on ‘Cherry Run, on a line of Wilson. As the proof in the case stands, this is the red oak on the southern boundary of the Wilson tract, about forty rods north of the southern line of the original survey. The Wilson deed says that the red oak should be on the southern line of the original survey, but the Byrne deed does not describe it as being on that line. The latter deed simply calls for a red oak on Cherry Run, which is proved to be located about forty rods north of the southern line of the original survey. It is argued that, since the Wilson deed locates the red oak on the southern line of the original survey, we should, as to the Wilson deed, make that line prevail over the red oak; and then, having found the Wilson deed to be mistaken as to the red oak being on the southern line of the original survey, take notice of the same mistake being in the Byrne deed. It is said that we should *554do this preserving the claimed general scheme to convey away all of the parallelogram by the Wilson, Sargent, and Byrne deeds. The descriptions in these deeds do not vouch such a scheme. They are not even contemporaneous, or parts of the same transaction. The Byrne deed, in describing the four hundred acres, does not put the red oak on the southern line .of the original survey, and we know of no rule whereby we can read the Wilson deed for the Byrne deed in this particular, even if we were to change the description in the Wilson deed by eliminating the call for the red oak as a mistaken one. The red oak as called for by the Byrne deed, has been located by the proof at a particular place. Witnesses prove it to be at the place called for by the deed. This tree is a fixed monument. Nothing in the Byrne deed proves it to be a mistaken call. Nothing in that deed shows intention to locate it on the southern line of the original survey. We must give the red oak the recognition that its certainty deserves. Course, and distance and other calls less certain than this marked tree must give way to it. “Marked trees upon the. land remain invariable, according to which neighbors hold their distinct lands. On this ground, our juries have uniformly, and wisely, never suffered such lines, when proved, to be departed from, because they do.not exactly agree with descriptions in conveyances.” Herbert v. Wise, 3 Call, 240. We can not leave the red oak and adopt a point on the southern, line of the original survey about forty rods south of it, for that would do plain violence to the specific description given in the deed. We can not change that which the parties to the deed most specifically expressed in it. True, it looks like they should have followed the southern line of the original survey, but it is apparent they did not, if the red oak has been truly found and properly mapped. Not what they should have done in shaping the land — not even what they may have intended to do, yet wholly failed to do — but what they actually did by the express terms of the description, should be our guide in the present instance. The red oak called for by the Byrne deed in describing the four hundred acres, has been established about forty rods north of the southern line of the survey, and we have no basis on which *555to hold that it is elsewhere or that it was mistakenly adopted in the deed.
The record is, however, not so consistent in establishing the next point of the description in the deed as to this Byrne tract. “Two chestnut oaks on the divide between the waters of Buffalo and Strange Creeks” are called' for as the terminus of the line leaving the red oak. These monuments are found and established, yet instead of proceeding to them, giving them the merit given to the red oak, the surveyor whose map has been adopted as the basis of the decree, follows the course and distance to a new point and establishes a stake, thereby making a corner not called for in the deed, more than forty rods to the north of the one called for therein. The “two chestnut oaks on the divide between the waters of Buffalo and Strange Creeks” are unquestionably monuments of the original survey, though the Byrne deed does not name them as such. When a line is run to these two chestnut oaks directly from the red oak as the deed calls, a long, triangular piece of ground is left south of the Byrne four hundred acres and north of the southern line of- the original survey. This triangle the Byrne deed does not convey from the original survey. On the map it will appear by lines from K to A, from A to N, and from N to K. The surveyor seems to have been bent on preserving equal width for a strip omitted by the Wilson, Sargent and Byrne deeds from the original survey. But to do this he had to establish a corner that the Byrne deed itself did not establish, and to ignore a monument it called for — one not only findable but actually found. His persistency in clinging to the red oak and in not clinging to the two chestnut oaks is inconsistent, but no doubt unwittingly so. Therein was violated the elementary rule that course and distance must yield to fixed and established monuments the location of which are known and found. Matheny v. Allen, 63 W. Va. 443; 2 Enc. Dig. Va. & W. Va. 582.
Again the same elementary rule was violated by the surveyor as to the description of the one hundred and fifty acres conveyed’by the Byrne deed. He confesses that he did not survey all this tract. But he established a corner at a stake marked 0 by elongation on paper so as to reach another stake at P, not called for in the deed, and thus he preserved south *556of P the forty rods strip out in this territory also. To do this he ignored monuments- called for in the deed, which witnesses testify are actually on the ground, at O and B. Prom the evidence there seems to be no reason why he should not have followed the fixed and established monuments called for in the deed, particularly why the line from C to B can not be laid on the ground just as the deed points it out. Then from B the call is for a post, corner to Sargent’s land. The evidence does not establish the location of that post. If it is at R, as a view of the proper laying out of the Sargent tract by the known monuments called for by the deed would indicate, no land of the original survey was omitted from the Byrne deed in describing the one hundred and 'fifty acres. If the post is somewhere to the north of R, then the line from the proved corner of the Byrne one hundred and fifty acres at B to the post will leave a small triangular parcel omitted from the original survey. Further surveying and further evidence are necessary here.
It is clear that Duffy did not make surveys of the Byrne tracts conformable to the descriptions in the deed. The Commissioner to whom the cause was referred, adopted this erroneous survey, and the court over exception carried it into the decree. Therefore, the decree ought to be reversed, and the cause remanded for a surveying of the land according to established laiv and for proceedings which should necessarily follow. The conclusion of the majority that the Byrne deed conveys all of the remainder of the original parallelogram can stand upon no intention expressed by that deed. The majority virtually say that the parties to the deed did not intend the fixed monuments — the beginning -sugar and the red oak — to figure in the description at all. Then, why were they resorted to? Only by guessing at intention contrary to that which the deed expresses, can such a conclusion as has been reached in this case by the majority be brought about.